Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih-Wei Peng et al., (US 2017/0110405 A1, hereinafter Peng).
Regarding claim 11, Peng discloses a method of manufacturing a semiconductor device, the method comprising: 
preparing first layout patterns (metal wires 802a, 802b of second metal interconnect layer 802 in Fig. 8, described in [0066]); 
preparing second layout patterns (cutting regions 904, 902 in Fig. 9, described in [0069]), which partially overlap the first layout patterns (802a, 802b); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Peng’s Fig. 9, annotated. 
preparing final layout patterns (connection pins 106, 108 by cutting the 802a, 802b in Fig. 11, described in [0068-0071]) by combining the second layout patterns (cutting regions 904, 902) and part of the first layout patterns (part of 802a, 802b); 
preparing a photo mask (cut mask 1004 in Fig, 10A-10B) from the final layout patterns (106, 108 by cutting the 802a, 802b); and patterning a target layer (802a/802b in Fig, 10A-10B) by a patterning operation including a lithography operation (described in [0068-0071]) using the photo mask (1004), to form openings (1006 in Fig. 10B).

Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 11, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 12, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 11, “wherein in the combining, widths of the part of the first layout patterns are adjusted” as recited in claim 12, in combination with the remaining features of claim 11.
Regarding claim 13-14, as this inherit the allowable subject matter from claim 12.
Regarding claim 15, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 11, “further comprising forming conductive patterns by filling the openings with a conductive material” as recited in claim 15, in combination with the remaining features of claim 11
Regarding claim 16-17, as this inherit the allowable subject matter from claim 15.

Reasons for Allowance
Claims 1-10 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method of manufacturing a semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art reference (US 2017/0110405 A1 to Peng) substantially teach some of following limitations:
Peng discloses a method of manufacturing a semiconductor device, the method comprising: 
preparing initial connection patterns (metal wires 802a, 802b of second metal interconnect layer 802 in Fig. 8, described in [0066]); 
preparing initial cutting patterns (cutting regions 904, 902 in Fig. 9, described in [0069]) for cutting the initial connection patterns (metal wires 802a, 802b); 
However, Peng does not teach the limitations of “identifying non-functional connection patterns at least from the initial connection patterns; preparing final cutting patterns from the initial cutting patterns and the non-functional connection patterns; preparing a photo mask from the final cutting patterns; forming a photo resist pattern over a target layer by a lithography operation using the photo mask; patterning the target layer to form openings in the target layer by using the photo resist pattern; and forming connection layers by filling the openings with a conductive material” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-10, they are allowed due to their dependencies of claim 1.
Regarding claim 18, Peng discloses a method of manufacturing a semiconductor device, the method comprising: 
preparing initial connection patterns (metal wires 802a, 802b of second metal interconnect layer 802 in Fig. 8, described in [0066]), active region patterns (well regions 202) and via hole patterns (hole for contacts 316); 
preparing initial cutting patterns (cutting regions 904, 902 in Fig. 9, described in [0069]) for cutting the initial connection patterns (802a, 802b) based on the initial connection patterns (802a, 802b), the active region patterns (202) and the via hole patterns (hole for 316); 
preparing final cutting patterns (connection pins 106, 108 by cutting the 802a, 802b in Fig. 11, described in [0068-0071]) by combining the initial cutting patterns (cutting regions 904, 902) and part of the initial connection patterns (part of 802a, 802b); 
preparing a photo mask (cutting mask 1004 in Fig. 10A-10B) from the final cutting patterns (106, 108 by cutting the 802a, 802b); 
forming a photo resist pattern (masking layer 1002 Fig. 10A-10B, made of photoresist described in [0070]) over a target layer (target layer of 802a/802b) by a lithography operation using the photo mask (1002); 
patterning the target layer (802a/802b) to form openings (1006 in Fig. 10B) in the target layer (target layer of 802a/802b) by using the photo resist pattern (1002); and 
However, Peng does not teach the limitations of “forming connection layers by filling the openings with a conductive material” as recited in claim 18. Therefore, the claim 18 is allowed. 
Regarding claims 19-20, they are allowed due to their dependencies of claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898